NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  GABRIEL ROSS JARAMILLO, Appellant.

                             No. 1 CA-CR 19-0433
                               FILED 9-22-2020


            Appeal from the Superior Court in Apache County
                        No. S0100CR201800244
               The Honorable Timothy M. Wright, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Michael O’Toole
Counsel for Appellee

Patterson Law Firm, Saint Johns
By D. Bryce Patterson
Counsel for Appellant
                           STATE v. JARAMILLO
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge James B. Morse Jr. and Judge Paul J. McMurdie joined.


C R U Z, Judge:

¶1             This appeal is filed in accordance with Anders v. California, 386
U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969). Counsel for Gabriel
Ross Jaramillo has advised this Court that counsel has found no arguable
questions of law and asks us to search the record for fundamental error.
Jaramillo was convicted of first-degree murder, a Class 1 felony; burglary
in the first degree, a Class 2 felony; abandonment or concealment of a dead
body, a Class 5 felony; and tampering with physical evidence, a Class 6
felony. Jaramillo was given an opportunity to file a supplemental brief in
propria persona; he has not done so. After reviewing the record, we affirm
Jaramillo’s convictions and sentences.

               FACTUAL AND PROCEDURAL HISTORY

¶2             We view the facts in the light most favorable to sustaining the
convictions and resolve all reasonable inferences against Jaramillo. See State
v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

¶3             Victim S.L., a Tucson Electric Power Plant (“TEP”) employee,
worked a shift as scheduled on August 16, 2012. He called his mother the
following morning, after his shift ended, and they spoke for approximately
half an hour. Jaramillo claims he stayed at S.L.’s home the night of August
17 and slept in the guest bedroom. No one recalled seeing or speaking to
S.L. after he spoke with his mother on August 17.

¶4            Three days later, S.L. missed a doctor’s appointment without
notice. The next day, Jaramillo’s former girlfriend contacted a Springerville
police officer and reported Jaramillo said that S.L. “disappeared” and
threatened to make her disappear as well. Because the events took place in
Eager, the Springerville officer contacted Eager police, who attempted to
make contact with S.L. but were unsuccessful. The police learned S.L. had
failed to show for work without notice, which was out of character for S.L.

¶5           In the days following S.L.’s failure to appear to work, police
executed a search warrant at S.L.’s home, and they determined one of S.L.’s


                                       2
                          STATE v. JARAMILLO
                           Decision of the Court

vehicles—a white Toyota Tundra—was missing. Police found blood stains
throughout the house and in S.L.’s bedroom, and a cadaver dog alerted to
a scent of human remains outside the back door. A carpet cleaner near the
front door of the home had blood and other “body matter” on it, as if the
cleaner had been used. That evening, police received a report that a
mushroom hunter found a body amid heavy brush near a Forest Service
road on a mountain. The body had been bound at the ankles with an electric
cord that police later determined had been cut from an appliance in S.L.’s
home. A medical examiner later used dental records to identify the body
as S.L. and determined he had died from two gunshot wounds to the head.
Although unable to determine the exact time of death, the medical
examiner testified the decomposition of the body suggested S.L. had died
approximately a week before the body was found. Based on the blood
stains and evidence suggesting that the body had been dragged through the
house and the area behind S.L.’s home, police determined S.L. was killed in
his bedroom.

¶6             On August 18, Jaramillo had called his former girlfriend from
S.L.’s cell phone and asked her to pick him up. As they drove, Jaramillo
made the “disappear” statements she later relayed to police. They drove to
the San Francisco River in New Mexico, where Jaramillo broke S.L.’s cell
phone into pieces and threw them into the water. The cell phone battery
was later recovered by police from the same location. At some point that
day, Jaramillo purchased a new cell phone from a Family Dollar store.

¶7             Two days after the New Mexico trip, Jaramillo’s former
girlfriend again picked him up and they drove to Show Low, where
Jaramillo purchased new shoes from Wal-Mart and disposed of his old
shoes in the trash. The following day, she found a handgun in the backseat
of her vehicle where Jaramillo had been sitting; she then contacted police to
turn over the gun and report the “disappear” comments Jaramillo had
made. Police later determined the handgun belonged to S.L.

¶8            Shortly thereafter, Jaramillo drove S.L.’s white Toyota Tundra
to Show Low to a coin store, where he sold numerous pieces of currency in
exchange for $3,000. Jaramillo presented some coins the store owner was
unable to immediately value, and they agreed Jaramillo would leave those
coins at the shop and return later to collect the rest of the purchase price.
Although Jaramillo told the shop owner he received the coins from his
deceased brother, S.L.’s mother later identified the collection as one
belonging to S.L. that was missing from his home.




                                     3
                          STATE v. JARAMILLO
                           Decision of the Court

¶9             On August 22, Jaramillo used his new cell phone to call TEP.
He left a voicemail, posing as a doctor, and said S.L., his “client,” had been
“missing work” and he had “lung cancer and possibly colon cancer.” Both
S.L.’s doctor and the medical examiner disputed the alleged diagnoses of
lung or colon cancer. Jaramillo admitted at trial that he made the phone
call and left the voicemail using a false name.

¶10           Police used cell phone “pinging” technology in an attempt to
locate Jaramillo’s cell phone, and on August 25, an Eager police sergeant
spotted S.L.’s white Toyota Tundra in the Globe-Miami area and called
local authorities for assistance. He then recognized Jaramillo driving the
truck. Jaramillo, who was alone in the truck, failed to stop, and led police
on a high-speed pursuit. At one point, a pursuing officer witnessed the
truck slow down and saw the door open briefly before regaining speed.
The truck was later found abandoned. Four days later, police located
Jaramillo near Roosevelt Lake and arrested him. Jaramillo had the new cell
phone and $1,798.60 in cash from the coin shop sale with him when he was
arrested.

¶11            A few days later, a Forest Service employee found the
registration for the Toyota Tundra alongside the road between S.L.’s home
and the place where his body was found. Two weeks later, a road crew
discovered bedding, determined to be from S.L.’s home and stained with
S.L.’s blood, in a culvert along the same road. Two months later, S.L.’s
wallet was located along the side of the road where the officer saw Jaramillo
slow down and open the door during the police pursuit. And in June 2015,
children playing in the Little Colorado River found a .22 caliber rifle in the
water under a bridge along the route between S.L.’s home and where the
body was located. Through ballistic testing, police determined the rifle was
the weapon used to murder S.L.

¶12          Jaramillo initially faced nine charges.           Following a
preliminary hearing, the superior court determined no probable cause
supported the felony murder or armed robbery counts. The State also
moved to dismiss the two charges for misconduct involving weapons, and
during trial moved to dismiss the charge for theft of means of
transportation. He pleaded not guilty and faced trial on the remaining four
charges in May 2019.1 Following the close of the State’s evidence at trial,

1      The Honorable Timothy M. Wright, a visiting judge from Gila
County, presided over the proceedings due to recusal by Apache County
Presiding Judge Michael P. Latham.



                                      4
                           STATE v. JARAMILLO
                            Decision of the Court

Jaramillo moved for a judgment of acquittal as to all charges, except the
first-degree murder count, under Arizona Rule of Criminal Procedure
(“Rule”) 20. The superior court denied the motion, reasoning that sufficient
circumstantial evidence was offered for the jury to make a finding of guilt.
The record supports this finding. First, the State offered testimony that S.L.
was killed in his home, his body drug out of the house, and later
transported to a mountain where it was eventually discarded. Jaramillo
was found in possession of S.L.’s vehicle during the time S.L. was missing,
and Jaramillo called S.L.’s place of employment pretending to be S.L.’s
doctor and leaving a message that S.L. would not return to work due to an
alleged cancer diagnosis. The State presented the recorded audio and a
transcript of the TEP voicemail to the jury, and Jaramillo read the transcript
aloud before the jury. Jaramillo later testified that he placed the call to TEP
and left the voicemail. Second, there was substantial evidence found at
S.L.’s home of efforts to clean the scene of the murder, including the use of
a carpet cleaner found with blood and other body matter, as well as
countless other disturbances. Third, the State presented testimony that S.L.
owned a rare coin collection that went missing around the time of his
murder. Jaramillo sold that same coin collection to a coin shop for an initial
payment of $3,000 with additional monies expected after a more definitive
determination of its value.

¶13           During trial, Jaramillo testified and admitted he had three
prior felony convictions. After a thirteen-day trial, a twelve-person jury
found him guilty of: first-degree murder, in violation of Arizona Revised
Statutes (“A.R.S.”) section 13-1105(A)(1); burglary in the first degree, in
violation of A.R.S. § 13-1508(A); abandoning or concealing a dead body, in
violation of A.R.S. § 13-2926(A); and tampering with physical evidence, in
violation of A.R.S. § 13-2809(A)(1).

¶14            The superior court conducted the sentencing hearing in
compliance with Jaramillo’s constitutional rights and Rule 26. Jaramillo
had the opportunity to address the court but did not do so. The court found
Jaramillo’s family support as a mitigating factor and found the following
aggravating factors: extensive criminal history, offenses committed for
pecuniary gain, harm to the victim, and emotional harm to the victim’s
family. As to the burglary charge, the court found intentional infliction of
serious physical injury as an aggravator. Jaramillo was sentenced to natural
life in the Arizona Department of Corrections for the first-degree murder
charge, 17.75 years for the burglary charge, 7 years for the abandonment or
concealment of a dead body charge, and 5.75 years for the tampering with




                                      5
                           STATE v. JARAMILLO
                            Decision of the Court

physical evidence charge.2 The court ordered the sentence for burglary to
run concurrent with the sentence for murder, and ordered the sentences for
abandonment or concealment and tampering to run concurrent to one
another and consecutive to the sentences for murder and burglary. He
received 401 days of presentence incarceration credit for the murder and
burglary charges.

                               DISCUSSION

¶15          We review Jaramillo’s convictions and sentences for
fundamental error. See State v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011).
Fundamental error goes “to the foundation of the case . . . that takes from
the defendant a right essential to his defense, and error of such magnitude
that the defendant could not possibly have received a fair trial.” State v.
Hunter, 142 Ariz. 88, 90 (1984).

¶16            Counsel for Jaramillo has advised this Court that after a
diligent search of the entire record, counsel has found no arguable question
of law. We have read and considered counsel’s brief and fully reviewed the
appellate record for reversible error. See Leon, 104 Ariz. at 300. We find
none. All proceedings were conducted in compliance with the Arizona
Rules of Criminal Procedure. This record shows counsel represented
Jaramillo at all critical stages of the proceedings, and the sentences imposed
were within the statutory guidelines. We therefore affirm Jaramillo’s
convictions and sentences.

¶17            Upon the filing of this decision, defense counsel shall inform
Jaramillo of the status of the appeal and of his future options. Counsel has
no further obligations unless, upon review, counsel finds an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-86 (1984). Jaramillo shall
have thirty days from the date of this decision to proceed, if he desires, with
an in propria persona motion for reconsideration or petition for review.




2       The court found Jaramillo had committed the offenses while on
pretrial release in another matter, which required the court to add two years
to the imposed sentences. A.R.S. § 13-708(D).



                                      6
                  STATE v. JARAMILLO
                   Decision of the Court

                      CONCLUSION

¶18   We affirm Jaramillo’s convictions and sentences.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                                7